

116 S4779 IS: Judicial Understaffing Delays Getting Emergencies Solved Act
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4779IN THE SENATE OF THE UNITED STATESOctober 1, 2020Mr. Young introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize additional district judges for the district courts and convert temporary judgeships.1.Short
 titleThis Act may be cited as the Judicial Understaffing Delays Getting Emergencies Solved Act or the JUDGES Act.2.FindingsCongress finds the following:(1)The Judicial Conference of the United States requested the creation of 65 new district judges in its 2019 report.(2)The Judicial Conference of the United States has named 42 vacancies as judicial emergencies.(3)In fiscal year 2019, there were 456,827 pending cases, averaging 674 per judgeship, of which 15.8 percent were over 3 years old. 3.Additional district judges for the district courts(a)Additional judgeships(1)2021On or after January 21, 2021, the President shall appoint, by and with the advice and consent of the Senate—(A)2 additional district judges for the district of Arizona;(B)4 additional district judges for the central district of California;(C)3 additional district judges for the eastern district of California;(D)2 additional district judges for the northern district of California;(E)2 additional district judges for the southern district of California;(F)1 additional district judge for the district of Colorado; (G)1 additional district judge for the district of Delaware;(H)3 additional district judges for the middle district of Florida;(I)2 additional district judges for the southern district of Florida;(J)1 additional district judge for the district of Idaho;(K)1 additional district judge for the southern district of Indiana;(L)1 additional district judge for the northern district of Iowa;(M)1 additional district judge for the district of Nevada;(N)2 additional district judges for the district of New Jersey;(O)1 additional district judge for the district of New Mexico;(P)1 additional district judge for the eastern district of New York;(Q)1 additional district judge for the southern district of New York;(R)1 additional district judge for the eastern district of Texas;(S)1 additional district judge for the southern district of Texas; and(T)3 additional district judges for the western district of Texas.(2)2025On or after January 21, 2025, the President shall appoint, by and with the advice and consent of the Senate—(A)2 additional district judges for the district of Arizona;(B)5 additional district judges for the central district of California;(C)2 additional district judges for the eastern district of California;(D)2 additional district judges for the northern district of California;(E)2 additional district judges for the southern district of California;(F)1 additional district judge for the district of Colorado;(G)3 additional district judges for the middle district of Florida;(H)1 additional district judge for the northern district of Florida;(I)1 additional district judge for the southern district of Florida;(J)1 additional district judge for the northern district of Georgia;(K)1 additional district judge for the southern district of Indiana;(L)2 additional district judges for the district of New Jersey;(M)1 additional district judge for the eastern district of New York;(N)1 additional district judge for the western district of New York;(O)1 additional district judge for the district of Puerto Rico;(P)1 additional district judge for the eastern district of Texas;(Q)1 additional district judge for the southern district of Texas; and(R)3 additional district judges for the western district of Texas. (b)Conversion of temporary judgeshipsThe existing judgeships for the district of Hawaii, the district of Kansas, and the eastern district of Missouri authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) and the existing judgeships for the northern district of Alabama, the district of Arizona, the central district of California, the southern district of Florida, the district of New Mexico, the western district of North Carolina, and the eastern district of Texas authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273, 28 U.S.C. 133 note), as of the date of enactment of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this Act.(c)Technical and conforming amendmentsThe table contained in section 133(a) of title 28, United States Code, is amended—(1)by striking the items relating to Alabama and inserting the following:Alabama:Northern8Middle3Southern3; (2)by striking the item relating to Arizona and inserting the following:Arizona17;(3)by striking the items relating to California and inserting the following:California:Northern18Eastern11Central37Southern17; (4)by striking the item relating to Colorado and inserting the following:Colorado9;(5)by striking the item relating to Delaware and inserting the following:Delaware5;(6)by striking the items relating to Florida and inserting the following:Florida:Northern5Middle21Southern21;(7)by striking the items relating to Georgia and inserting the following:Georgia:Northern12Middle4Southern3;(8)by striking the item relating to Hawaii and inserting the following:Hawaii4;(9)by striking the item relating to Idaho and inserting the following:Idaho3;(10)by striking the items relating to Indiana and inserting the following:Indiana:Northern5Southern7;(11)by striking the items relating to Iowa and inserting the following:Iowa:Northern3Southern3;(12)by striking the item relating to Kansas and inserting the following:Kansas6;(13)by striking the items relating to Missouri and inserting the following:Missouri:Eastern7Western5Eastern and Western2;(14)by striking the item relating to Nevada and inserting the following:Nevada8;(15)by striking the item relating to New Jersey and inserting the following:New Jersey21;(16)by striking the item relating to New Mexico and inserting the following:New Mexico8;(17)by striking the items relating to New York and inserting the following:New York:Northern5Southern29Eastern17Western5; (18)by striking the items relating to North Carolina and inserting the following:North Carolina:Eastern4Middle4Western5;(19)by striking the item relating to Puerto Rico and inserting the following:Puerto Rico8;and(20)by striking the items relating to Texas and inserting the following:Texas:Northern12Southern21Eastern10Western19.4.GAO report on vacant and underutilized courthousesNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall make publicly available a report identifying Federal courthouses that are vacant or underused. 5.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act and the amendments made by this Act, including such sums as may be necessary to provide appropriate space and facilities for the judicial positions created by this Act or an amendment made by this Act.